Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Steven Jensen (Reg. No. 42,693) on 9/10/21.  The application has been amended as follows:

Claim 1 (currently amended) An electronic throttle valve apparatus comprising:
a throttle housing having one side installed in an intake manifold of an engine;
a throttle valve rotatably provided within the throttle housing;
an air tube fastened to the other side of the throttle housing and fastened to an intake flow line; and
a suction pressure sensor provided in the air tube and configured to measure pressure of an intake air that flows through the intake flow line, 
wherein the air tube comprises:
a body portion provided in the form of a tube to allow the intake air to flow;
a sensor fastening portion that protrudes from an outer periphery of the body portion in a radial direction, and includes a communication aperture formed to communicate with an inside thereof to allow the intake air that passes through the body portion to flow therein, the suction pressure sensor being inserted and fastened into the sensor fastening portion; and

wherein the boss portion comprises a first hoes portion and a second boss portion respectively formed in diagonal locations around a direction in which the intake air flows in the body portion, and three-point proiections are formed to project in the radial direction on outer peripheries of the first boss portion and the second boss portion; and 
wherein a location of the three-point projection formed on the first boss portion and a location of the three-point projection formed on the second boss portion are different from each other with respect to circumferential directions thereof.

Claim 6 (currently amended) The electronic throttle valve apparatus of claim 2, wherein the air tube further comprises a plurality of flange portions radially formed to extend from one side end of the body portion to an outside in the radial direction, and
wherein the hook fastening portions are formed on at least two of the plurality of flange portions.

-Claim 9 is canceled.

Allowable Subject Matter
Claims 1-7, 10 are allowed.




Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747



/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747